Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The potential difference detecting circuitry defined in claim 15 is understood to perform functions assigned to the control circuitry as defined in base claim 13.  Accordingly, in claim 15 lines 1-2, "further comprising" should be --wherein the control circuitry further comprises --.
In claim 19 line 3, the second occurrence of "one" should be --second-- (i.e. --the second end being connected to a gate side--).
In claim 22 line 7, "the predetermined" should be --predetermined--.
In claim 23 line 10, "circuit" should be --capacitor--.  See line 7.
In claim 24 line 8, "circuit" should be --capacitor--.  See line 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13-14, 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashiguchi et al. (9,800,239).
Fig. 7 shows a damage predicting device of a power semiconductor switching element 2 (col 11, ln 17), the damage predicting device comprising: a resistor 41 (41 appears to be a resistor-based current detector including a resistor) connected to a gate of the power semiconductor switching element; and control circuitry 41/36; wherein the control circuitry: compares, when a predetermined voltage DG1 is applied to the gate of the power semiconductor switching element, a detection voltage (output from 41) matching a voltage generated between two ends of the resistor (41 is a current detector, meaning that there must be a voltage differential across the detector corresponding to the current, thus the detection voltage output from 41 must match a voltage generated between two ends of the resistor) and a reference voltage (Reference voltage); and predicts (output of 36), when the detection voltage exceeds the reference voltage, that predetermined damage has been accumulated in a gate insulating layer in the power semiconductor switching element as recited in claim 13.  Note that little weight is given to the prediction limitations since the present invention appears to be more reactive then predictive.  With reference to applicant's Fig. 6, for example, the invention simply reacts when VDET exceeds the threshold VREF.  This is seen to be the same function executed by the Hayashiguchi et al. component 36.  In any event, Hayashiguchi et al. Fig. 7 may be alternatively interpreted such that 41/37 is the claimed control circuitry.  37 is specifically referred to as a residual life predicting circuit (col 9, ln 39) and comparison circuit 39 must operate according to a threshold or reference (because it is a comparison circuit).
The control circuitry outputs a signal (output from 36 or alternately, output from 37) indicating that predetermined damage has been accumulated in the gate insulating layer in the power semiconductor switching element, according to a result of the prediction performed by the control circuitry as recited in claim 14.
A switching signal is input to one end of the resistor 41, a second end being opposite to the one end of the resistor and the second end being connected to a gate side of the power semiconductor switching element 2; the switching signal becomes a first voltage DG1 when the power semiconductor switching element is turned ON and becomes a second voltage (ground) that is lower than the first voltage when the power semiconductor switching element is turned OFF; and the predetermined voltage is a voltage that is applied to the gate of the power semiconductor switching element when the switching signal is the first voltage as recited in claim 19.
The power semiconductor switching element is any one of a Field Effect Transistor made of gallium nitride, a Field Effect Transistor made of silicon carbide, and an Insulated Gate Bipolar Transistor (col 11, ln 19-32) as recited in claim 21.
The circuit as described performs the method recited in claim 22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi et al. (9,800,239) in view of Tanifuji et al. (8,373,397).
Hayashiguchi et al. Fig. 7 shows a non-specific current detection circuit 41 as opposed to specific potential difference detecting circuitry as recited in claim 15.  Tanifuji et al. Fig. 1 show a specific current detection circuit including a discrete resistor R1 and potential difference detecting circuitry CA.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the non-specific current detection circuit 41 of Hayashiguchi et al. with the specific current detection circuit R1/CA as taught by Tanifuji et al. Fig. 1.  Hayashiguchi et al.'s lack of a specific circuit implementation invites the combination.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Examiner's combination shows potential difference detecting circuitry CA to which a first potential and a second potential that are generated at the two ends of the resistor R1, one potential at each of the two ends, are input, the potential difference detecting circuitry outputting the detection voltage according to the first potential and the second potential as recited in claim 15.  Claim 15 is obvious
The potential difference detecting circuitry includes a differential amplification circuit CA in which the first potential is input to a first input terminal, the second potential is input to a second input terminal, and the detection voltage is amplified to a predetermined voltage and is output from an output terminal as recited in claim 16.
Hayashiguchi et al. Fig. 6 shows a microcomputer 10A, but does not appear to specify inclusion of potential difference detecting circuitry as recited in claim 17.  It is seen to be intuitively obvious to those of ordinary skill to integrate as many components as possible for the advantages of, for example miniaturization and cost-effective mass production. As per Examiner's combination above, it would have been intuitively obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate at least the microcomputer taught by Hayashiguchi et al. and at least the potential difference detecting circuitry taught by Tanifuji et al. for the benifits of, for example, miniaturization and cost-effective mass production.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Claim 17 is obvious.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashiguchi et al. (9,800,239) in view of Osaka (8,384,368).
Hayashiguchi et al. do not appear to disclose specific converter circuits as detailed in claims 23-24. Hayashiguchi et al. show a specific inverter application in Figs. 6-7, for example.  However, the Hayashiguchi et al. reference is more broadly directly toward switching transistors in general and is equally applicable to converter circuits (Hayashiguchi et al. ;col 1, lns 10-11 & col 11, lns 33-36).  In general, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hayashiguchi et al. to converter circuits for the benefit of providing a prediction of residual switching transistor life (Hayashiguchi et al. ;col 9, lns 36-40).
Osaka Fig. 3 shows a converter, comprising: a full-wave rectifying circuit RC1 connected to an alternating-current power supply Vin; a choke coil L1, one end of which is connected to an output end of the full-wave rectifying circuit; a power semiconductor switching element Q1 connected between another end of the choke coil and a ground; a diode D1 and a smoothing capacitor C1 that are connected in series between the another end of the choke coil and the ground and a controller 10a that turns on/off the power semiconductor switching element according to a voltage Vfb generated between both ends of the smoothing capacitor as recited in claim 23.
Osaka does not appear to show a resistor connected to a gate of the power semiconductor switching element; comparison circuitry that, when a predetermined voltage is applied to the gate of the power semiconductor switching element, compares a detection voltage matching a voltage generated between two ends of the resistor and a reference voltage; and prediction circuitry that, when the detection voltage exceeds the reference voltage, predicts that predetermined damage has been accumulated in a gate insulating layer in the power semiconductor switching element as recited in claim 23.
Hayashiguchi et al. Fig. 7 show an analogous (col 1, lns 10-11 & col 11, lns 33-36) power semiconductor switching element 2 (col 11, ln 17), a resistor 41 (41 appears to be a resistor-based current detector including a resistor) connected to a gate of the power semiconductor switching element; comparison circuitry 36 that, when a predetermined voltage DG1 is applied to the gate of the power semiconductor switching element, compares a detection voltage (output from 41) matching a voltage generated between two ends of the resistor (41 is a current detector, meaning that there must be a voltage differential across the detector corresponding to the current, thus the detection voltage output from 41 must match a voltage generated between two ends of the resistor) and a reference voltage (Reference voltage); and prediction circuitry 32 (col 10, lns 15-20) that, when the detection voltage exceeds the reference voltage, predicts that predetermined damage has been accumulated in a gate insulating layer in the power semiconductor switching element as recited in claim 23.  Note that little weight is given to the prediction limitations since the present invention appears to be more reactive then predictive.  With reference to applicant's Fig. 6, for example, the invention simply reacts when VDET exceeds the threshold VREF.  This is seen to be the same function executed by the Hayashiguchi et al. component 36.  In any event, Hayashiguchi et al. Fig. 7 may be alternatively interpreted such that 37 is the claimed comparison and prediction circuitry.  37 is specifically referred to as a residual life predicting circuit (col 9, ln 39) and comparison circuit 39 must operate according to a threshold or reference (because it is a comparison circuit).
As pointed out above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hayashiguchi et al. to converter circuits such as Osaka for the benefit of providing a prediction of residual switching transistor life (Hayashiguchi et al. ;col 9, lns 36-40).  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Claim 23 is obvious.
 Osaka Fig. 3 shows a direct-current power supply RC1 as recited in claim 24.  Claim 24 is otherwise obvious for the reasons applied to claim 23 above.

Prior Art
Chen et al. (8,649,190), Seo (7,898235) and Nagata (7,205,843) show additional current detection circuits.  Wu et al. (8,941,323), Chen et al. (8,649,190), Seo (7,898235), Cyr et al. (6,434,029) and He et al. (5,909,108) show additional converter circuits.

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849